Exhibit 10.1

 

Participant Name:

[●]

Number of Restricted Stock Units subject to Award:

[●]

Date of Grant:

[●]

 

Vapotherm, Inc.

2018 Equity Incentive Plan

Restricted Stock Unit Award Agreement

This agreement (this “Agreement”) evidences an award (the “Award”) of restricted
stock units granted by Vapotherm, Inc. (the “Company”) to the individual named
above (the “Participant”), pursuant to and subject to the terms of the
Vapotherm, Inc. 2018 Equity Incentive Plan (as from time to time amended and in
effect, the “Plan”).  Except as otherwise defined herein, all capitalized terms
used herein have the same meaning as in the Plan.

1.Grant of Restricted Stock Unit Award.  The Company grants to the Participant
on the date set forth above (the “Date of Grant”) the number of restricted stock
units (the “Restricted Stock Units”) set forth above giving the Participant the
conditional right to receive, without payment and pursuant to and subject to the
terms and conditions set forth in this Agreement and in the Plan, one share of
Stock (a “Share”) with respect to each Restricted Stock Unit forming part of the
Award, subject to adjustment pursuant to Section 7 of the Plan in respect of
transactions occurring after the date hereof.  

2.Vesting; Cessation of Employment.  

 

(a)

Vesting.  Unless earlier terminated, forfeited, relinquished or expired, [Insert
Vesting Terms – e.g. “100% of the Restricted Stock Units will vest on the third
(3rd) anniversary of the Date of Grant”] subject to the Participant remaining in
continuous Employment from the Date of Grant through such vesting date.

 

(b)

Cessation of Employment.  Except as expressly provided for in an employment
agreement between the Participant and the Company that is in effect at the time
of the Participant’s termination of employment, automatically and immediately
upon the cessation of the Participant’s Employment, (i) the unvested portion of
this Award will terminate and be forfeited for no consideration, and (ii) the
vested portion of this Award, if any, will terminate and be forfeited for no
consideration if the Participant’s Employment is terminated for Cause or occurs
in circumstances that in the determination of the Administrator would have
constituted grounds for the Participant’s Employment to be terminated for Cause
(in each case, without regard to the lapsing of any required notice or cure
periods in connection therewith).

3.Delivery of Shares.  Subject to Section 4 below, the Company shall, as soon as
practicable upon the vesting of any portion of the Award (but in no event later
than thirty (30) days following the date on which such Restricted Stock Units
vest), effect delivery of the Shares with respect to such vested Restricted
Stock Units to the Participant (or, in the event of the Participant’s death, to
the person to whom the Award has passed by will or the laws of descent and
distribution). No Shares will be issued pursuant to this Award unless and until
all legal requirements applicable

 

--------------------------------------------------------------------------------

 

to the issuance or transfer of such Shares have been complied with to the
satisfaction of the Administrator.  

4.Forfeiture; Recovery of Compensation.  By accepting this Award, the
Participant expressly acknowledges and agrees that his or her rights, and those
of any permitted transferee of this Award, under this Award, including the right
to any Shares acquired under this Award or proceeds from the disposition
thereof, are subject to Section 6(a)(5) of the Plan (including any successor
provision).  The Participant further agrees to be bound by the terms of any
clawback or recoupment policy of the Company that applies to incentive
compensation that includes Awards such as the Restricted Stock Units.  Nothing
in the preceding sentence may be construed as limiting the general application
of Section 9 of this Agreement.  

5.Dividends; Other Rights.  This Award may not be interpreted to bestow upon the
Participant any equity interest or ownership in the Company or any subsidiary
prior to the date on which the Company actually delivers Shares to the
Participant.  The Participant is not entitled to vote any Shares by reason of
the granting of this Award or to receive or be credited with any dividends
declared and payable on any Share prior to the date on which any such Share is
delivered to the Participant hereunder.  The Participant will have the rights of
a shareholder only as to those Shares, if any, that are actually delivered under
this Award.

6.Restrictions on Transfer.  This Award may not be transferred except as
expressly permitted under Section 6(a)(3) of the Plan.  

7.Taxes.  

 

(a)

The Participant expressly acknowledges that the vesting or settlement of the
Restricted Stock Units acquired hereunder will give rise to “wages” subject to
withholding.  No Shares will be delivered pursuant to this Award unless and
until the Participant has remitted to the Company in cash or by check (or by
such other means as may be acceptable to the Administrator) an amount sufficient
to satisfy all taxes required to be withheld in connection with such vesting or
settlement.  

 

(b)

The Participant authorizes the Company and its subsidiaries to withhold any
amounts due in respect of any required tax withholdings or payments from any
amounts otherwise owed to the Participant, but nothing in this sentence may be
construed as relieving the Participant of any liability for satisfying his or
her obligation under the preceding provisions of this Section 7.

 

(c)

This Award is intended to be exempt from Section 409A of the Code as a
short-term deferral thereunder and shall be construed and administered in
accordance with that intent.  Notwithstanding the foregoing, in no event will
the Company or any of its subsidiaries have any liability relating to the
failure or alleged failure of any payment or benefit under this Agreement to
comply with, or be exempt from, the requirements of Section 409A.

8.Effect on Employment.  Neither the grant of this Award, nor the issuance of
Shares upon the vesting of this Award, will give the Participant any right to be
retained in the employ or service of the Company or any of its subsidiaries,
affect the right of the Company or any of its

-2-

 

--------------------------------------------------------------------------------

 

subsidiaries to discharge the Participant at any time, or affect any right of
the Participant to terminate his or her Employment at any time.

9.Provisions of the Plan. This Agreement is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference.  A copy of
the Plan as in effect on the Date of Grant has been made available to the
Participant.  By accepting this Award, the Participant agrees to be bound by the
terms of the Plan and this Agreement.  In the event of any conflict between the
terms of this Agreement and the Plan, the terms of the Plan will control.  

10.Acknowledgements.  The Participant acknowledges and agrees that (i) this
Agreement may be executed in two or more counterparts, each of which will be an
original and all of which together will constitute one and the same instrument;
(ii) this Agreement may be executed and exchanged using facsimile, portable
document format (PDF) or electronic signature, which, in each case, will
constitute an original signature for all purposes hereunder; and (iii) such
signature by the Company will be binding against the Company and will create a
legally binding agreement when this Agreement is countersigned by the
Participant.

 

[Signature page follows.]

-3-

 

--------------------------------------------------------------------------------

 

The Company, by its duly authorized officer, and the Participant have executed
this Agreement as of the Date of Grant.

 

 

 

Vapotherm, Inc.

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

Agreed and Accepted:

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Participant’s Name

 

 

 

Signature Page to Restricted Stock Unit Award Agreement

 